Citation Nr: 0211101	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968, from May 1970 to August 1970, from June 1971 
to August 1971, from June 1972 to August 1972, from November 
1976 to May 1977, and from July 1977 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

By a decision, in September 1997, the Board denied the 
veteran's claim to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (Court), and by a memorandum decision of such Court 
in December 1998, the Board's decision of September 1997 was 
vacated and the matter was remanded to the Board for 
readjudication.  The basis for the Court's action was a 
change in jurisprudence set forth in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) that had occurred while the claim in 
question was pending before the Court.  

In an August 6, 1999, decision, the Board again found that no 
new and material evidence had been received since the last 
final denial of the veteran's claim by the Board in August 
1991.  The Board again denied reopening of the previously 
denied claim.  The veteran appealed this decision to the 
Court.  By decision in November 1999, the veteran's motion of 
reconsideration by the Board was denied.  In a Memorandum 
Decision, dated on October 31, 2000, the Court granted the 
Secretary's motion for summary affirmance and the decision of 
the Board was affirmed.  The veteran filed a request for 
reconsideration with the Court in November 2000.  Three days 
later, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001), was enacted.  

On November 17, 2000, the Court ordered supplemental briefing 
by the Secretary to address the veteran's motion for 
reconsideration and the impact of the enactment of the VCAA.  
Following receipt of the Secretary's response and subsequent 
response from the veteran, the Court issued a September 20, 
2001, Order granting the veteran's motion for 
reconsideration, vacating the Board's August 6, 1999, 
decision, and remanding the claim to the Board.  The basis 
for the Court's decision was consideration of the 
applicability of the VCAA, pursuant to the Court's decision 
in Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

Finally, the Board notes that in his informal brief to the 
Court, dated in May 2000, the veteran requested that the VA 
consider his "pounding headaches and the pain gyrating 
around both my eyes."  The Board interprets these statements 
as claims for service connection for headaches and for a 
bilateral eye disorder.  The Board recognizes that the 
veteran's claims for a left eye condition have been 
previously denied by the RO, but a right eye condition has 
not been considered.  In addition, the veteran has indicated 
that he is seeking nonservice-connected disability pension 
benefits.  This claim was denied in May 1990, as the veteran 
had not submitted the evidence requested.  It does not appear 
that the veteran's new requests for consideration of 
entitlement to this benefit have been considered by the RO.  
Therefore, the veteran's claims for service connection for 
headaches and a bilateral eye condition, and for nonservice-
connected disability pension benefits are referred to the RO 
for further development and adjudication, as necessary.


FINDINGS OF FACT

1. The veteran's entitlement to service connection for 
schizophrenia was denied by a VA rating decision in 
October 1988 and the Board upheld that determination by a 
decision entered in December 1989.


2. By a rating decision of October 1990, the RO found that 
new and material evidence had not been received to reopen 
the previously denied claim of entitlement to service 
connection for schizophrenia; the Board upheld the RO's 
determination by a decision of August 1991, and the Court 
affirmed the Board's decision of August 1991 by a 
memorandum decision of October 1992.

3. Evidence added to the record since entry of the Board's 
most recent decision in August 1991, denying entitlement 
of the veteran to service connection for schizophrenia, is 
duplicative, cumulative, or redundant of previously 
submitted materials, or does not bear directly and 
substantially on the matters under consideration and, by 
itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order 
to decide fairly the merits of the veteran's claim.


CONCLUSION OF LAW

The Board decisions of December 1989 and August 1991 are 
final, and new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for psychiatric disability.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The Board observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any information or evidence not previously provided to VA 
that is necessary to substantiate the claim.  VA must also 
notify the claimant which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002); VBA Fast Letter 01-02 (Jan. 9, 
2001).  

The Board also notes that while this matter was pending 
before the Board, and prior to the Court's determination in 
Quartuccio, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi,  
No. 00-7075, (Fed. Cir. April 24, 2002).  In Dyment, the 
Federal Circuit held that only Section 4 of the VCAA, which 
eliminated the well-grounded claim requirement, is to be 
considered retroactive to claims pending at the time of the 
VCAA's enactment.  Therefore, the notice and duty-to-assist 
provisions of the VCAA are applicable only to claims still 
under consideration by VA at the time of the VCAA's enactment 
and to claims filed after the VCAA's enactment.  On May 20, 
2002, the Federal Circuit decided Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  In that decision, the 
Federal Circuit held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
was not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000).  
In the instant case, the Board decision was issued in August 
1999, prior to the effective date of the VCAA.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Precedent opinions of the chief 
legal officer of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  Further, the regulations 
issued to implement the VCAA are to be applicable to "any 
claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Although the 
Federal Circuit's decisions in Dyment and Bernklau appear to 
indicate that the notice and duty to assist portions of the 
VCAA are not applicable in this case, it may be that other 
authority requires the Board to consider the application of 
these provisions to the instant case. 

At any rate, after reviewing the claims folder the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes numerous 
submissions by the veteran including statements, newspaper 
clippings, and court documents.  In his July 2002 response to 
the Board's request for further evidence and argument, the 
veteran provided a statement, but identified no further 
evidence in support of his claim.  He did not identify any 
medical records that could be obtained in support of his 
claim.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
reopening a previously finally denied claim.  The discussions 
in the rating decision, statement of the case, Board 
decisions, and decisions of the Court have informed the 
claimant of the type of information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board's 
earlier decision in August 1999 indicated that medical 
evidence of the veteran's psychiatric condition and a medical 
opinion of etiology was necessary as the veteran was not 
competent to render an opinion on medical questions.  The 
Board further indicated that the evidence relevant to the 
veteran's difficulties with the USPS, service department, 
local government, criminal charges, and actions to legalize 
marijuana use was not relevant to the issue of the service 
incurrence of any current psychiatric disorder.  The veteran 
continues to provide only lengthy statements detailing his 
crusades against all levels of government.  The Board finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to him or his 
representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

New and Material Evidence to Reopen the Claim for a 
Psychiatric Disorder

The record reflects that the Board initially denied 
entitlement of the veteran to service connection for 
schizophrenia by a decision in December 1989, and by 
subsequent decision entered in August 1991, the Board upheld 
the RO's determination of August 1990 that new and material 
evidence had not been presented to reopen such claim.  Such 
actions of the Board, the latter of which was affirmed by the 
Court in October 1992, are final.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.  Consequently, the threshold question 
presented by this appeal is whether new and material evidence 
has been submitted to reopen the previously denied claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

When a claim is denied by the Board, the claim, generally, 
may not thereafter be reopened and granted and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
denied, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998). In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence on file at the time of entry of the Board's most 
recent decision in August 1991 included the veteran's service 
medical records, various records regarding the veteran's 
educational pursuits, documents pertaining to the veteran's 
disagreement with the United States Postal Service (USPS) 
concerning its alleged discrimination involving the veteran, 
a photocopied portion of an article from the DAV Magazine of 
the Disabled American Veterans pertaining to USPS 
discrimination, and an assortment of statements from the 
veteran.  

Evidence added to the record since entry of the August 1991 
decision includes a duplicate copy of a December 1981 letter 
from a VA counseling psychologist to the veteran, a 
photocopied portion of an undated declaration filed by a USPS 
employee in an action before the United States Federal 
District Court for the District of Columbia, a photocopy of a 
May 1990 letter from the Federal Bureau of Investigation to 
the veteran, a September 1994 legal complaint in the 
veteran's suit against the Augusta County Sheriff's 
Department, a photocopy of a portion of an August 1992 letter 
to Ms. [redacted] from [redacted], a photocopy of February 
1995 correspondence between the National Eye Institute and 
Senator Charles Robb, a photocopy of a July 1997 document 
written by the veteran and entitled "Amicus Curia" (sic) in 
the reported case of The United States v. Timothy McVeigh, 
correspondence of November 1997 from the Sheriff of Augusta 
County to the veteran, a June 1994 document entitled "The 
Court Case of an Awakened U.S. Government Snitch (A Smokey 
Bear "Sea Story" of Our National Forest)," a July 1997 
document labeled "A Mountain Valley View," a November 1997 
document titled "Upon You," a May 1998 letter to the 
editor, a December 1997 letter from the Office of the 
Sheriff, an April 1997 letter from a member of the Virginia 
House of Delegates, correspondence from the Board for 
Correction of Naval Records regarding the veteran's attempt 
to amend his service records to show a service-connected 
disability, a December 2000 letter from the A Matter of 
Justice Coalition, A November 2000 Petition for Writ of 
Mandamus or Prohibition field with the Court of Appeals of 
Virginia, and newspaper clippings, as well as numerous 
lengthy written statements of the veteran

Clearly, the evidence which is duplicative of prior evidence 
is not "new," to include the copy of the December 1981 
letter from a VA counseling psychologist.  The remaining 
evidence, while not previously of record, is cumulative of 
previously submitted materials concerning the veteran's 
various legal action against the USPS, local government, and 
related matters, and/or does not bear directly or 
substantially on the question of the service incurrence or 
aggravation of the veteran's claimed acquired psychiatric 
disorder.  Such evidence does not contain data or opinion 
from a medical professional indicating that the veteran 
currently suffers from an acquired psychiatric disorder or 
that any such disorder originated in service or underwent an 
increase in severity in service, such as might constitute 
aggravation of a pre-existing disorder.  To that extent, such 
evidence cannot reasonably be held to be so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  See 38 C.F.R. § 3.156; Hodge, supra.  

While the veteran's current allegation that he suffers from 
what he describes as an "existential neurosis" is "new" in 
the sense that he previously had alleged that he suffered 
from a schizophrenic process that had been incurred in or 
aggravated by service, he offers no other evidence 
identifying the service onset or aggravation of any acquired 
psychiatric disorder.  Inasmuch as there is no showing of any 
medical background or expertise on the part of the veteran, 
he is not competent to render an opinion regarding medical 
questions such as causation or diagnosis of a disease, and 
his statements on such matters are not material evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

On the basis of the foregoing, new and material evidence has 
not been presented to reopen the veteran's claim of 
entitlement to service connection for psychiatric disability.  
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

